Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant's amendment which was filed on 11/11/2021 and has been entered. Claims 19, 25, and 27 have been amended. Claims 1-18, and 24 have been cancelled. Claims 37-38 have been added. Claims 19-23, and 25-38 are still pending in this application, with claim 19 and 32 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
 
Authorization for this examiner’s amendment was given in a telephone interview with Justin R. Nifong on 1/19/2022.
 
The application has been amended as follows:

32. (Currently Amended)	A dipole loudspeaker for producing sound at bass frequencies, the dipole loudspeaker including:	an array of two or more diaphragms, each diaphragm in the array having a first radiating surface and a second radiating surface, wherein the first radiating surface and the second radiating surface are located on opposite faces of the diaphragm, wherein the first radiating surfaces have a combined surface area of at least 100cm2, and wherein the second radiating surfaces have a combined surface area of at least 100cm2;	a plurality of drive units, wherein each drive unit is configured to move a respective one of the diaphragms in the array at bass frequencies such that the first and second radiating surfaces of the diaphragm produce sound at bass frequencies, wherein the sound produced by the first radiating surfaces is in antiphase with sound produced by the second radiating surfaces; and	a frame, wherein each diaphragm in the array is suspended from the frame via one or more suspension elements, wherein the frame is configured to allow sound 
	wherein the frame from which each diaphragm is suspended is a second frame, wherein the diaphragms are suspended from one or more first frames via one or more primary suspension elements, wherein the/each first frame is suspended from the second frame via one or more secondary suspension elements, wherein the one or more secondary suspension elements are tuned to have a resonance frequency that is below the frequency spectrum over which the loudspeaker is configured to operate; 	wherein the loudspeaker is for use with an ear of a user being located at a listening position that is in front of the first radiating surface and is 40cm or less from the first radiating surface of a first one of the diaphragms. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:

                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652